Citation Nr: 0609685	
Decision Date: 04/04/06    Archive Date: 04/13/06

DOCKET NO.  03-13 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
symptomatic loss of semilunar cartilage of the left knee.

2.  Entitlement to an initial evaluation in excess of 10 
percent for a right knee condition.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel


INTRODUCTION

The veteran had active service from May 1967 through March 
1970.

The matter is before the Board of Veterans' Appeals (Board) 
from a rating decision promulgated by the Department of 
Veteran's Affairs (VA) Regional Office (RO) in Los Angeles, 
in August 2002, which denied an increased rating for the 
veteran's left knee condition, and granted service connection 
and assigned an initial non-compensable rating for the 
veteran's right knee condition.

The veteran provided testimony at a Travel Board hearing 
conducted by the undersigned Veterans Law Judge in February 
2006, a transcript of which is on record.  Further, the 
veteran also submitted additional evidence for the Board's 
consideration accompanied by a waiver of initial 
consideration by the agency of original jurisdiction.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

As an initial matter, the Board notes that, just prior to the 
initiation of this appeal, the Veterans Claims Assistance Act 
of 2000 (VCAA) was signed into law.  See 38 U.S.C.A. §§5100, 
5102, 5103, 5103(A), 5107 (West 2002).  This liberalizing law 
is applicable to this appeal.  The VA has promulgated 
regulations to implement the provisions of this law.  See 38 
C.F.R. §§3.102, 3.156(a), 3.159, 3.326(a) (2003).  The VCAA 
and implementing regulations essentially provide that the VA 
will assist a claimant in obtaining evidence necessary to 
substantiate his claim, but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Pursuant to the VCAA, the VA has a duty to notify the veteran 
and his representative, if any, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §5103(a) (West 2002); 38 C.F.R. §3.159(b) (2003); 
see also Quartuccio v. Principi, 16 Vet App 183 (2002).  The 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, Nos. 01-1917 and 
02-1506 (U.S. Vet. App. Mar. 3, 2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).

The Board finds that, despite the issuance (in April 2003) of 
a Statement of the Case containing certain regulatory 
provisions pertaining to the VCAA, the RO has failed to 
provide the veteran and his representative with adequate 
notice of the VCAA, or of the information and evidence 
necessary to substantiate his claims.  While in April 2001, 
the veteran was furnished a letter purporting to provide him 
with VCAA notice, the content of that letter only addressed 
service connection of his left knee condition.  The issue of 
increased rating for the left knee and right knee, which are 
currently on appeal, was not addressed.   Pursuant to the 
directives of Dingess/Hartman, supra, the case must be 
remanded to the RO for the veteran and his representative to 
be provided with the proper notice with respect to his claims 
for an increased rating of the right and left knee 
conditions.

Further, in a February 2005 hearing before a VA Travel Board, 
the veteran testified that, in his opinion, the February 2005 
QTC examination was inadequate.  The basis for this 
contention was that the examination was brief, conducted by a 
general practitioner, and did not include an evaluation of 
prior radiological images or leg shortening and atrophy.

The Board observes that, for the most part, the report of the 
February 2005 examination addressed the relevant rating 
criteria with respect to the veteran's knee conditions.  
However, while a review of pertinent medical history was 
discussed, the examiner did not indicate review of the claims 
file.  In addition, the Board notes ambiguity in the 
examiner's findings, which make it difficult to apply the 
rating criteria to the veteran's disorders.  For example, 
during physical examination the examiner notes that the 
veteran's range of motion is limited by pain to 90 degrees of 
flexion bilaterally.  In rendering his diagnosis, however, 
the examiner states that the veteran is considered to have a 
"severe limitation" in his left knee due, in part, to pain.  
Due to such inconsistencies, clarification is needed to 
determine the extent to which the veteran's movement is 
limited by pain.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).

Since the Board has determined that an examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 address the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation at 
(a) provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination, action shall be taken.  At (b) it is provided 
that when a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
However, when the examination is scheduled in conjunction 
with any other original claim, a reopened claim for a benefit 
which was previously disallowed, or a claim for increase, the 
claim shall be denied.

Accordingly, the case is REMANDED for the following action:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 1991 & 
Supp. 2001) are fully complied with and 
satisfied with respect to the veteran's 
claims for an increased rating.  See also 
38 C.F.R. § 3.159.

2.  After the above has been completed to 
the extent possible, the veteran should be 
afforded a VA orthopedic examination to 
determine the nature and severity of the 
symptoms of the veteran's left and right 
knee disorders.  The claims file and a 
copy of this remand must be made available 
to and be reviewed by the VA examiner.  
The examiner should state that the claims 
file was reviewed.  The examination should 
include any tests or studies that are 
deemed necessary for an accurate 
assessment.

The examiner should conduct a thorough 
orthopedic examination of the left and 
right knees and provide a diagnosis of any 
pathology found.  In examining the knees, 
the examiner should document any 
limitation of motion, including any 
limitation of motion due to pain, 
expressed in terms of full extension being 
zero degrees.  Specifically, the examiner 
should determine whether the veteran is 
unable to fully extend or flex his knees 
due to pain and, if so, document the 
actual limitation of extension and flexion 
due to pain.  The examiner should also 
describe any subluxation or instability, 
crepitance, or locking.

The examiner should also be asked to 
evaluate any functional loss due to pain, 
weakness, or fatigability, and to document 
all objective evidence of those symptoms, 
including muscle atrophy.  In addition, 
the examiner should provide an opinion on 
the degree of any functional loss that is 
likely to result from a flare-up of 
symptoms or on extended use, and the 
frequency and duration of exacerbations of 
symptoms.

4.  Thereafter, the RO should review the 
claims folder to ensure that the forgoing 
requested development has been completed.  
In particular, the RO should review the 
examination report(s) to ensure that it is 
responsive to and in compliance with the 
directives of this remand and if not, the 
RO should implement corrective procedures.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

5.  After undertaking any additional 
development deemed appropriate in addition 
to that requested above, the RO should re-
adjudicate the issues on appeal.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided with a supplemental statement 
of the case and be given the opportunity 
to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Lawrence M. Sullivan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




 
 
 
 


